               Case 9:21-cv-81792-RS Document 2 Entered on FLSD Docket 09/22/2021 Page 1 of 8




                                           ThT TEE UNITED STATES DISTRICT COURT
                                          FOR TEE SOUTEERN DISTRlCT OF FLORIDA




                                                                          Com.plaint for a Civil Cue

                                                                          Case No. _ _ _ _ _ _ __
                · (Write 'the foll name of each plaintiffwho ufiltn.g
                                                                          (to be fiil.e.d in by the Clzrk's Offi.ce)
                  this com:plairrt. If the names ofall. the plaint:ijft
               'cann.otfit-tn.lir.lZ space above, please write nsee
                                                                          Jmy Tri.al:     e::f Yes       D No
                 attached" i1:l .fhe, cpace and attach an add:i:ticma1
                                                                                          (check one)
               -page with 8,.e,_ fall list of1'1C1'1'%U.)




                 (Write the fall name ofeach defendant who u
              · bei:ng su.e.d. If the names ofall the defe7'llian:tJ       FILED av_---:-_ D.C.
              • ca:n:not fit tn. the spa.ce above, ple.ase write "see
                ctttached" tn. the cpace and attach an additional.                 SEP 22 2021
               .page wtti, 'the full list of1'1C1'1'%U.)                           ANGELA E. NOBLE
                                                                                  CLERK U.S. DIST. CT.
                                                                                  S.O. OF FLA. -W.P.8.




  ·• ..   '




··:-
                    Case 9:21-cv-81792-RS Document 2 Entered on FLSD Docket 09/22/2021 Page 2 of 8




                     L     The Parties to This Complaint

                           .A.     The Plaintiff(s)
                                   Pro-vi.de the in:fo:crna:tion below for caob. rJ eintiff named in the complaint A:tta.ch
                                   additicmal pages if DOCded.

                                          Name
                                          Street .Address
                                          City a:cd Comity
                                          Stmea:cd~Code
                                          Telephone Namhcr
                                          B-mail .Address

                          B.      The Defendant(s)

                                  Pro-vi.de the i:afomimion below for each defco.dmt named in the complamt,
                                  'wb.etbcr the defeorla::ot is an.individual, a govmem:t agency, an org,miza:tion, or
                                  a co.tpara±i.on. For an. in.di:vidua1 defendant, include the person's job or title (:rf
                                  k:JJoWll). .A.tt.a.ch additiori.aJ. pages if nced.ed.

                                 Defcoda::o:t No. 1
     ':•        .                        Name                      Caaofwdl e~ [ii/}'.') BeauJ                                Ccah+y
                                         Job or Title
                                         (rfknoWll)
                                         Street Address           17/5 Tr'rfo.tlj                  Dr E
                                         City~ Cotmty
                                         Stat.o a:cd ~ Code
                                         Telephcme Nr.mi.ber
                                         E-mail Address
..                                       (rfknoWll)
;          .,
                                 Defendant No. 2
      ,-
      ...                               Name ·
                                        Job orTrtle
                                        (rfko.oWll)
                                        Street Address
                                        City aud Comity



                                                                   2
                             Case 9:21-cv-81792-RS Document 2 Entered on FLSD Docket 09/22/2021 Page 3 of 8




                                                     St:a:tc md Zip Code
                                                     Telephone Number
                                                     B-mml Ad.dress
                                                     (rfknown)

                                             DefrrndBIJt No. 3
                                                     Name
                                                    JoborTrtle
                                                    (rfkacrwn)
                                                     Strcet.A.ddrcss
                                                    City a:o4 Cotmty
                                                    Stm:e and Zip Code
                                                    Telepb.one Number
                                                    E-mail Address
                                                    (If known)

      ... , .                                Defcodmt No. 4
      ..:-~.        .
                        .                           Name
                                                    Job or Title
  >
  ~     ·. . .                                      (rfknown)
                                                    Street Address
                                                   City md Comity
                                                   State and Zip Code
                                                   Telepb.one Nttmber
                                                   E-mail Address
...            .                                   (Ifknown)
  ..               .':..     .
                            ·IL   Basis for Jurisdiction
--~                               Federal com1:s are comts of limi:tedjcrisdiction (limited power). Generally, only two
                                  types of cases can be he.am in fcdcra1 court cases involving a :federal questi.~n and cases
                                  involvmg dive:rsify of citiz.co,sb:ip of the parties. Under 28 U.S.C. § 1331, a case aris:ing
                                  under the United Sta±as Constimti.on or federal laws or trea:tics is a :federal qoesti.on case.
                                  Under 28 U.S.C. § 1332, a case in wbic.b. a citizen of one State sues s. citiz.cn of mother
                                        or
                                  State nation and the amount a± stake 1.s· more than $75,000 is a divc:sity of citiz.emsbip
                                  case. In a diversity of rit:iz;cnsbip case, no defcc.d.ant may be a citiz.e:c. oftb.e same State
                                  as my plaintiff


                                                                             3
                  Case 9:21-cv-81792-RS Document 2 Entered on FLSD Docket 09/22/2021 Page 4 of 8




                        What is the basis for federal courtjmisdicti.on? (check all that apply)
                         . . 0_ Federal question                                D Diversity of citizmsbip

                        Fill out the paragraphs mthis section tha:t apply tr) this case.

                        A.     H the Ba.sis for Jurisdiction Is a Federal Question
        •,.·.




                       .B.    ·If the Ba.sis for Jurisdiction Is Diversity of Citizenship

                               1.      The Plain:tifl(s)

                                       a.      If the plaintiff is an individDal

    ~-." ·....
                                               The r]a:iuti:6; (rurme.} _ _ _ _ _ _ __, is a citizcc. of
                                               the State of (rurme) _ _ _ _ _ _ __

                                      b.       If the rlairrti:ff is a coipOrati.on

                                              The plaintiff, (name) _ _ _ _ _ _ ___, is iDcaipora.ted
                                              tmdcr the laws of the Sta:te of (name) _ _ _ _ _ _ __
                                              and bas its principal place of hnsinesg in the State of (name)


                                      (If more than one plaintiff 'is na:me.d in the complaint, attach an additi.o'fJa!.
                                      page provtd±n.g the same. i:nfonnationfor e.ach additional pl.atnttff.)

                              2.      The De:fcndmt(s)
        ... ·-·
                                      a.      If the d.emndant is an ind±vidIIal
                                             The defendant, (name) _ _ _ _ _ _ __, is a citiz.cc. of
                                             the Sta:t:c of (name)               . Or isl!! citizcc. of
                                             (foreign 7"l1Zti.on) _ _ _ _ _ _ __

:     ..




                                                                  4
      Case 9:21-cv-81792-RS Document 2 Entered on FLSD Docket 09/22/2021 Page 5 of 8




                                 b.      Iftb.e defendant is a co:cporat:ion
                                         The dc:frodaut, (name) _ _ _ _ _ _ _ __.. is
                                         lJlCOrpora:teci tm.der the laws of the State of (name)
                                         _ _ _ _ _ _ _ _...; and bas m principal place of
                                         business in the State of (name) _ _ _ _ _ _ _ _ _. Or is
                                         incorpmm:ed tmdcr the laws of (foreign nation)
                                         _ _ _ _ _ _ __...; and bas its principal place of
                                         business in ('l'Uilf/.e) - - - - - - - - ~ ·

                                 (If mor:e 1:ha:n one defendant tr na:me.d in the compla:tnt, attach an
                                 a.ddi:tional page prCTVidi:ng the same mforrnati.on for each addi:t:i.on.al
                                 defendant.)

                        3.      The AmoTIDi in Contro-vcrsy

                                The amomrt .in controvcrsy--tl::ie amount the rJa:inti:ff cwms ~ defi:orlant
                                owes or the. amount at st:ake--is more than $75,000, not cotlllting imcrest
 .
,••
                                and costs of court, beca:u.se (e:r:plain):




·· ~. m.        Statement of Claim

               W:cite a short and pla:in st:ateme:nt of the cla:im. Do not ma.kc legal argom.crrts.. Stm as
               briefly as possible the facts showing fba:t ca.c.h pbrinti:ff is ca:titled to the damages or other
               relief sought. State how each defcDdant was involved and 'What ca.cb. d.efcodam did that
               ca:nsed ~ pJai:nt±Efhrn or 'Viol.a:ted the rlamti:ff's rights, mclndmg the~ and p1a.oes
               of that involvcmem or cond:oct If more than one claim is asserted, number each claim
               and write a short and plain m:temca.t of e.ac.h c1a:im in a separate paragraph. Att:ac.h
               aQditi.onal pages if needed.

           <   ..,I 1 rif,J~ Aa~                  heec,       c:,l,£-C£i?21    /k?Q   t✓ .I ~. .

                                                                                        /




                                                          5
Case 9:21-cv-81792-RS Document 2 Entered on FLSD Docket 09/22/2021 Page 6 of 8




     I have been discriminated against by Goodwill of Palm Beach County on the basis of my mental
     illness. I was staying in their shelter one evening when I, in their words, "created a disturbance."
     As a result, I was ordered to leave the shelter and return a few days later. This "disturbance"
     that I created was a result of a mental health episode that I was suffering from. Goodwill did not
     provide reasonable accommodations for me in the time that I was ordered not to be in their
     shelter. They did not provide me with an alternative location for housing for those few days. I
     was left to live on the streets. This discrimination by Goodwill, on the basis of my mental illness,
     was a violation of Title Ill of the American with Disabilities Act of 1990 and the Fair Housing Act
     of 1968. I am seeking compensatory and punitive damages for the emotional distress I suffered
     as a result of having no place to live during the period of time I was not permitted to stay at
     Goodwill.


          OVJ<e       I       oe fv.-,.,,J        -/-o   f~e        f/o.<--e a ~-J.-e-,,-, """3 vl6ld;J .>,,
       /hey ex/feel                        7'7e....      ovlf     o~ .f~e     fro,9rav>->              -.:r tJa 5
        V)of           f-f?r J/;/'}JeJ                fa       51~            {Jl F.Jer        /-~Je
       3c/61~f. ~ l,c;ve                           e v,-c/..p,.,e
       cl01 /, YJ-J~
               Case 9:21-cv-81792-RS Document 2 Entered on FLSD Docket 09/22/2021 Page 7 of 8




               . IV.        Relief

                            State briefly and precisely what darngcs or other relief the riaintiff a.sk:s tbe comi to
                            order. Do not make legal argumC!lts. J:o.clude any basis fur r,Jairning that tbe wrongs
                            alleged are rorrtinn±ng at tbe prescm time. Include tbe amot!IIIS of any a.ctllal damages
                            claimed for tbe acts alleged and tbe basis fur these amo'OD.ts. Include any pumtive or
                            exemplary damages cl aimed, tbe amolJilts, and tbe reasons you cwm you are entitled to
                            actaa1 or puni:tive money dama.ges.


' ! ,.                hr;} t/£m,~:k':f; tf::J~:
                               ~ Lrtq~-ltd-at:;
                                                                                   0


                                                         I al(cfcer,c I /4~r£cte,I as
                                                                                       5:t:;~ :t~
                             6l _    C< Iu t +         ,if h 61  'ri;J- k? o (lL9ce.. f- 0 I,. 've
                                                                   :)1,

                             -fl«        &O() I  f   (j 00     clo 1/rac ,<,                   .
           -
         .· - :- v.     Cel'lffi_csrtion and Closing

                       Under Federal Rule of Crvi1 Procedme 11, by signing below, I certify to tbe ~ ofmy
                       knowledge, information, and belief tha:t this complamt (1) is not being presented for an
                       :improper purpose, soch as to harass, ca:o.se 1ron~ssary delay, or needl.~y mcrcase the
                       cost of liti.gati.on; (2) is supported by existing law or by a noDfi±volous argumcm for
                       erte:oding. modifying, ot :revc:rsiug existing law; (3) the factaal coDtcD:tiOilS ha-ve
                       rndcDiiary sapport or, if spcci:5.cally so identified, will ~ly ha.-ve eyjderrti ary sapport
                       after a reaso~le opportimity for further investigation or discovery; and (4) tbe
                       complaint otherwise complies with the requircmcms of Rule 11 .

                       .A.        For Parties Without an Attorney

                                  I agree to provide tho Clc::rlc' s Office with any cba.nges to my address where case-
                                  rels±ed papers may be served.. I understand that my failure to keep a cm:rcnt
                                  address on :file with tbe Cleek' s Office may resttlt in the dismissal of my case.

                                 Date of signing:    CJ; ~ ';? . 20J./..
                                                       '
                                 Si go~ of PJ ain:ti:ff
                                 Printed Name of Pla:in:tiff


                       B.        For Attorneys

                                 Date of signtog- _ _ __, 20_.



                                                                    6
Case 9:21-cv-81792-RS Document 2 Entered on FLSD Docket 09/22/2021 Page 8 of 8




          Eli gna:tnre of A1tr:Jmey
          Printed Name of Attomey
          Bar Num.be:r
          Nl!l:llC of Law FIIlil.
          Address
          Telephone Ncmbcr
          E-mail Address




                                      7
